Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                             May 15, 2018
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II
    In re the Personal Restraint of:                                   No. 50172-4-II

    KENNETH ARCHIE PEEBLES,

                              Petitioner,

                                                                UNPUBLISHED OPINION




          SUTTON, J. — In this timely personal restraint petition (PRP),1 Kenneth Archie Peebles

argues that he is under unlawful restraint following his August 22, 2014 jury trial conviction for

first degree child molestation. He contends that he received ineffective assistance of counsel

because his trial counsel failed (1) to request a lesser included offense instruction for fourth degree

assault, and (2) to present expert witness testimony about the effects of alcohol on his ability to

engage in voluntary acts. Because these arguments either fail or are not adequately supported, we

deny his petition.

                                               FACTS

          The facts of this case are succinctly summarized in our unpublished opinion addressing

Peebles’s direct appeal:

                 When Peebles arrived at Jeremy Parrish’s home to pick up some mail,
          Parrish invited his longtime friend to dinner. Parrish’s eight-year-old daughter



1
 Peebles filed his petition in April 2017, less than one year after his direct appeal mandated in
September 2016. Accordingly, this petition is timely. RCW 10.73.090(3)(b).
No. 50172-4-II


       AP[2] was staying with her father and knew Peebles. Peebles and Parrish drank
       home brewed beer and they eventually decided that Peebles should stay the night
       because he had been drinking.
               AP went to bed before the adults. She wore shorts, underwear, and a T-shirt
       to bed. AP awoke when she felt Peebles lie down beside her. He laid on his side
       facing her back. AP felt Peebles’s hand touching her buttocks and the area below
       her hip. His hand was inside her shorts but outside her underwear. She moved his
       hand and went back to sleep. She awoke a second time when Peebles touched her
       in the same places and in her vaginal area.
              AP then got out of bed and woke her father. When she told him what
       Peebles had done, Parrish got up and found Peebles asleep in another room. Parrish
       woke Peebles and drove him home. Peebles seemed unsteady but entered his house
       unassisted.
               The next day Parrish told AP’s mother about the incident and she called the
       police. AP described the touching to her mother and to professionals who examined
       and interviewed her.
               The State charged Peebles with child molestation in the first degree. It
       sought to introduce DNA evidence obtained from AP’s shorts that revealed two
       separate male DNA profiles; however, the defense moved before trial to exclude
       that evidence because the DNA test concluded that “the sample was not suitable for
       comparison purposes.” Clerk’s Papers (CP) at 27. The trial court granted the
       motion to exclude any reference to DNA evidence.
               At trial, AP and her parents testified to the facts cited above. AP’s mother
       also testified that AP told her that Peebles touched her buttocks twice. Parrish
       stated that AP told him that Peebles crawled into bed with her and pulled down her
       pants twice, though he admitted telling a deputy that AP said Peebles pulled her
       pants down once. Parrish also told the deputy that AP denied being touched in her
       private parts.
               Deputy Jason Smith testified about going to Parrish’s house and collecting
       the clothing that AP had worn to bed. This clothing was placed into three envelopes
       that were admitted into evidence. When the prosecutor asked Smith to identify the
       contents of each envelope, she also asked about the contents of a packet in the first
       envelope. Smith replied, “It’s some sort of test, DNA test.” IV Report of




2
 We use initials to protect the witness’s identity. General Order 2011-1 of Division II, In Re The
Use of Initials Or Pseudonyms For Child Witnesses In Sex Crime Cases.



                                                2
No. 50172-4-II


          Proceedings (RP) at 174.[3] The prosecutor then asked about the second envelope
          without further reference to DNA.
                 After excusing the jury for the day, the trial court addressed the DNA issue
          sua sponte. The prosecutor apologized for the inadvertent reference to DNA
          evidence, explaining that she had no idea that the DNA test was in the packet. The
          prosecutor added that the defense was entitled to a limiting instruction. After
          considering the matter overnight, defense counsel decided against an instruction
          that would highlight the DNA issue.
                  A deputy prosecutor who attended an interview with AP testified that the
          child stated Peebles had touched her “chest, bottom, and front.” V RP at 293.
          Peebles testified that after drinking two high-alcohol beers with Parrish, he could
          only remember eating dinner and then waking up in his own home the next
          morning. He stated that he was shocked when Parrish told him about AP’s
          allegations, but he explained that he could not deny molesting AP because of his
          intoxication that evening.

State v. Peebles, No. 47392-5-II, noted at 192 Wash. App. 1058, review denied, 185 Wash. 2d 1041

(2016).

          In closing argument, Peebles argued that in his drunken state he accidentally touched AP

and that although AP perceived this as sexual touching, that was not Peebles’s intent. He also

argued that AP “misperceived” what was going on because she had been asleep when the contact

happened. RP (July 17, 2014) at 379-80. Peebles also discussed how, in some of her earlier

statements, AP stated that Peebles did not touch her “bottom, her front[, or] her chest.” RP (July

17, 2014) at 383. He also pointed out other inconsistencies in AP’s statements over time.

          On appeal, we rejected Peebles argument that he had received ineffective assistance of

counsel based on defense counsel’s failure to object to a reference to the excluded DNA evidence




3
 To allow for full review of this matter, we hereby transfer the electronic record from Peebles’s
direct appeal, State v. Peebles, No. 47392-5-II, noted at 192 Wash. App. 1058, review denied, 185
Wash. 2d 1041 (2016).



                                                  3
No. 50172-4-II


or portions of the State’s closing argument.4 Peebles, slip op. at 11-12. Less than a year after the

direct appeal mandated, Peebles filed this PRP.

                                            ANALYSIS

       Peebles argues that he received ineffective assistance of counsel because defense counsel

failed (1) to request a lesser included instruction for fourth degree assault and (2) to present expert

witness testimony to testify about the effects of alcohol on his ability to engage in voluntary acts.

His first argument fails and his second argument is not adequately supported.

                       I. ISSUES NOT PREVIOUSLY RAISED AND ADDRESSED

       As a preliminary matter, the State asserts that Peebles cannot raise his ineffective assistance

of counsel claims in his PRP because we addressed ineffective assistance of counsel claims on the

merits in his direct appeal. We reject this argument.

       A PRP petitioner generally cannot raise issues in a PRP if those issues were previously

raised and addressed on the merits. In re Pers. Restraint of Cross, 180 Wash. 2d 664, 678, 327 P.3d
660 (2014). But the premise that a petitioner who raised any ineffective assistance of counsel

claim on direct appeal is barred from raising another ineffective assistance of counsel claim based

on different grounds in a PRP has been expressly rejected by our Supreme Court in In re Personal

Restraint of Khan, 184 Wash. 2d 679, 689, 363 P.3d 577 (2015). Accordingly, we address Peebles’s

new ineffective assistance of counsel claims.




4
 We also rejected Peebles’s sufficiency of the evidence, prosecutorial misconduct, and
cumulative evidence claims. See Peebles, slip op. at 4, 6, 12.


                                                  4
No. 50172-4-II


                        II. INEFFECTIVE ASSISTANCE OF COUNSEL CLAIMS

A. LEGAL PRINCIPLES

       To be entitled to collateral relief in a PRP raising an ineffective assistance of counsel claim,

the petitioner must show both that (1) defense counsel’s representation was deficient and (2) the

deficient representation was prejudicial. In re Pers. Restraint of Crace, 174 Wash. 2d 835, 840, 846-

47, 280 P.3d 1102 (2012) (adopting the ineffective assistance of counsel analysis in Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) in the PRP context).

Representation is deficient if, after considering all the circumstances, it falls below an objective

standard of reasonableness. State v. Grier, 171 Wash. 2d 17, 33, 246 P.3d 1260 (2011). A petitioner

alleging ineffective assistance of counsel must overcome a strong presumption that counsel’s

performance was reasonable. Grier, 171 Wash. 2d at 33. Prejudice occurs when there is “‘a

reasonable probability that, but for counsel’s deficient performance, the outcome of the

proceedings would have been different.’” Grier, 171 Wash. 2d at 34 (quoting State v. Kyllo, 166
Wash. 2d 856, 862, 215 P.3d 177 (2009)).

       We have three options when reviewing a PRP. In re Pers. Restraint of Yates, 177 Wash. 2d
1, 17, 296 P.3d 872 (2013). If the petitioner fails to make a prima facie showing that he received

ineffective assistance of counsel, we will dismiss the petition. See Yates, 177 Wash. 2d at 17. If he

establishes ineffective assistance of counsel, we will grant the petition. See Yates, 177 Wash. 2d at

18. Or, finally, if the petitioner makes a prima facie showing of ineffective assistance of counsel

but we cannot determine the petition’s merits on the record, we will remand to the superior court

for a reference hearing. See Yates, 177 Wash. 2d at 18; RAP 16.11(b).




                                                  5
No. 50172-4-II


       To make a prima facie showing, the petitioner must present the evidence that is available

to support the factual allegations underlying the claim of unlawful restraint. Yates, 177 Wash. 2d at

18. A petition must state with particularity facts that, if proven, would entitle the petitioner to

relief—bald assertions and conclusory allegations are not enough. Yates, 177 Wash. 2d at 18.

       If the petitioner’s allegations are based on matters outside the existing record, he must also

demonstrate that he has competent, admissible evidence supporting the allegations. Yates, 177
Wash. 2d at 18. If the evidence is based on knowledge in the possession of others, the petitioner must

present their affidavits, with admissible statements, or other corroborative evidence. Yates, 177
Wash. 2d at 18.     Factual allegations must be based on more than speculation, conjecture, or

inadmissible hearsay. Yates, 177 Wash. 2d at 18.

B. FAILURE TO REQUEST LESSER INCLUDED OFFENSE INSTRUCTION

       Peebles first argues that defense counsel provided ineffective assistance of counsel because

he did not request a lesser included offense instruction for fourth degree assault. Peebles asserts

that defense counsel’s failure to request an instruction on fourth degree assault was not a

reasonable tactical decision because defense counsel was under the erroneous impression that the

only available lesser included offenses were felonies and his counsel failed to properly advise him

(Peebles) before deciding to forgo a lesser included offense instruction. Regardless of whether

defense counsel’s decision could have been a legitimate trial tactic, Peebles does not show

ineffective assistance of counsel on this ground because he fails to establish prejudice.

       To show prejudice in this context, Peebles must first demonstrate that he would have been

entitled to the lesser included instruction if he had requested it. State v. Cienfuegos, 144 Wash. 2d
222, 227, 25 P.3d 1011 (2001). To be entitled to a lesser included offense instruction, Peebles had



                                                 6
No. 50172-4-II


to demonstrate that (1) all of the elements of fourth degree assault are necessary elements of first

degree child molestation (the legal prong) and (2) the evidence would support an inference that

Peebles committed only fourth degree assault (the factual prong). State v. Stevens, 158 Wash. 2d
304, 311, 143 P.3d 817 (2006). Peebles satisfies the legal prong,5 but not the factual prong.

       In examining the factual prong, we view the supporting evidence in the light most favorable

to Peebles. State v. Fernandez-Medina, 141 Wash. 2d 448, 455-56, 6 P.3d 1150 (2000). To establish

the factual prong, the evidence must raise an inference that Peebles committed only fourth degree

assault. Fernandez-Medina, 141 Wash. 2d at 455. Here, to be entitled to a lesser included instruction

on fourth degree assault, Peebles must point to evidence that he touched AP intentionally, but not

for the purpose of sexual gratification.

       Although AP’s statements about the exact nature of the touching varied, she consistently

stated that Peebles touched her underneath her clothing. And Peebles was unable to dispute her

statements because he claimed to have no memory of any of the relevant events. Thus, taken in

the light most favorable to Peebles, the evidence showed that he touched AP underneath her

clothing. The nature of this touch goes beyond innocent intentional touching.

       We note that this case differs from Stevens. In Stevens, our Supreme Court held that the

defendant, Stevens, who had been charged with second degree child molestation, had been entitled

to a lesser included offense instruction on fourth degree assault. 158 Wash. 2d at 306. In Stevens, it




5
  Second degree child molestation necessarily includes the elements of fourth degree assault.
Stevens, 158 Wash. 2d at 311 (second degree child molestation necessarily includes the elements of
fourth degree assault). Because the only difference between first and second degree child
molestation is the ages of the parties involved, fourth degree assault is also a lesser included
offense of first degree child molestation. See RCW 9A.44.083, .086.


                                                 7
No. 50172-4-II


was undisputed “that Stevens touched [one of the victims] on her breast,” but Stevens asserted that

the touch was accidental. 158 Wash. 2d at 311. Considering the evidence that after Stevens grabbed

the victim’s breast he make a joke about it, our Supreme Court held that “[a] reasonable juror could

infer the touch was intentional” and that this evidence supported an inference that Stevens touched

the victim without privilege or consent, the touch was offensive, and therefore the touch was

arguably unlawful. Stevens, 158 Wash. 2d at 312. By implication, the Court held that a reasonable

juror could also have concluded that the touching was not for the purpose of sexual gratification.

See Stevens, 158 Wash. 2d at 312.

       Here, in contrast, there was no allegation of another motivation and the touching was more

than a mere passing glance. The fact that the touching occurred under AP’s clothing does not

suggest an innocent motive. Accordingly, we hold that Peebles fails to show that he would have

been entitled to the lesser included instruction had he requested it. Because he would not have

been entitled to the instruction, defense counsel’s failure to request this instruction does not amount

to ineffective assistance of counsel and this argument fails.

C. FAILURE TO PRESENT EXPERT WITNESS TESTIMONY

       Peebles next argues that defense counsel provided ineffective assistance of counsel because

he failed to offer expert testimony about the effects of alcohol. Specifically, Peebles asserts that

such expert testimony would have helped the jury to understand the voluntary intoxication




                                                  8
No. 50172-4-II


instruction by explaining “why the effects of alcohol can change a seemingly voluntary act into an

involuntary act.”6 PRP Brief at 9.

          Generally, the decision “to call a witness is a matter of legitimate trial tactics that

presumptively does not support a claim of ineffective assistance of counsel.” State v Davis, 174
Wash. App. 623, 639, 300 P.3d 465 (2013). “A defendant can overcome this presumption by

showing that counsel failed to adequately investigate or prepare for trial.” Davis, 174 Wash. App.

at 639.

          The only support Peebles provides for this claim is his assertion in his affidavit that defense

counsel did not suggest that they use an expert witness to assist with the intoxication defense. But

Peebles does not provide anything demonstrating that counsel failed to investigate whether calling

an expert witness would have been beneficial or whether the decision to refrain from presenting

an expert witness was a reasonable tactical decision. Additionally, Peebles does not provide

anything establishing what testimony such an expert would have provided beyond the bare

assertion in his briefing that the expert might have explained “why the effects of alcohol can

change a seemingly voluntary act into an involuntary act.” PRP Brief at 9. As stated above, more

than bare assertions and speculation are required to establish he is entitled to relief or a reference




6
    The voluntary intoxication instruction provided:
                  No act committed by a person while in a state of voluntary intoxication is
          less criminal by reason of that condition. However, evidence of intoxication may
          be considered in determining whether the defendant acted for the purpose of
          gratifying sexual desires of either party.
Br. of Resp’t, App. E (Jury Instruction 10).



                                                    9
No. 50172-4-II


hearing. Because Peebles has not adequately supported his ineffective assistance of counsel claim,

it fails.

            Accordingly, we deny this petition.

            A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                       SUTTON, J.
 We concur:



 WORSWICK, P.J.




 BJORGEN, J.




                                                  10